*598ORDER
The Disciplinary Review Board having reported to the Supreme Court, recommending that LEAH D. DADE of PISCATAWAY, who was admitted to the bar of this State in 1990, and who was thereafter temporarily suspended from the practice of law by this Court’s order of July 20, 1992, and who remains suspended at this time, be disbarred on the basis of her guilty plea to a charge of theft by deception, respondent having submitted falsified claim drafts totalling approximately $458,000 to her employer, and good cause appealing;
It is ORDERED that LEAH D. DADE be disbarred and that her name be stricken from the roll of attorneys of this State, effective immediately; and it is further
ORDERED that LEAH D. DADE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by LEAH D. DADE, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that LEAH D. DADE comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that LEAH D. DADE reimburse the Ethics Financial Committee for appropriate administrative costs.